Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 1 of 12 PageID #: 559




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

KEEFE COMMISSARY                              )
NETWORK, LLC.,                                )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:20-cv-00176-SNLJ
                                              )
BEAZLEY INSURANCE                             )
COMPANY, INC.,                                )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Keefe Commissary Network,

LLC.’s motion to disqualify Lewis Rice, LLC. as counsel to defendant Beazley Insurance

Company, Inc. (ECF #16). Having considered the matter carefully, this Court will DENY

the motion.

I. BACKGROUND

       This case narrowly involves Keefe Commissary’s claim that Beazley breached an

insurance contract when it refused to pay out more than $3 million in covered “losses”

resulting from Keefe Commissary’s settlement of an underlying lawsuit. That underlying

lawsuit involves a much broader, ongoing public corruption investigation in Mississippi.

It is alleged that a former Mississippi Department of Corrections official was accepting

bribes and kickbacks in exchange for valuable prison operations and services contracts

worth millions of dollars. Keefe Commissary says it was inadvertently wrapped up in that

scandal, and the resulting litigation, when it purchased certain business interests from a

                                             1
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 2 of 12 PageID #: 560




person implicated in the corruption, including tainted contracts, without knowing of that

person’s involvement. Though proclaiming its innocence, Keefe Commissary says it

ultimately agreed to settle the lawsuit against it “in light of the operational burden and

financial costs associated with continuing to defend the lawsuit.”

       The motion before this Court seeks to disqualify the Saint Louis-based law firm of

Lewis Rice, LLC. from representing Beazley. Keefe Commissary points to a

disqualifying “concurrent conflict of interest,” saying that it was an active client of Lewis

Rice at the time Lewis Rice elected to also represent the adversarial interests of Beazley.

Keefe Commissary says it brought the conflict to Lewis Rice’s attention. But, Lewis

Rice, in order to cure any conflict, purportedly dropped Keefe Commissary “like a hot

potato to take on [the] apparently more lucrative representation [of Beazley].”

       The timeline of events is largely undisputed, aside from minor squabbles. Keefe

Commissary speculates that Lewis Rice began representing Beazley on or near February

21, 2020. At minimum, there is no dispute that representation began on February 24,

2020, when Lewis Rice’s attorneys entered an appearance on Beazley’s behalf in this

case. (ECF #6, 7, 8). At the time, Lewis Rice had been representing another company,

ICSolutions, in lobbying matters for a prison service contract in St. Louis County, though

Keefe Commissary says that it and ICSolutions are one-and-the-same. Lewis Rice

concedes that its representation of ICSolutions ended, at the earliest, on March 3, 2020,

when representation “came to its natural conclusion” (ICSolutions retained its contract

with St. Louis County). Based on these facts there is an undisputed overlap of a little



                                              2
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 3 of 12 PageID #: 561




more than a week—perhaps longer, depending on when Lewis Rice formally accepted

Beazley as a client—where Lewis Rice represented both ICSolutions and Beazley.

       The core dispute animating the motion to disqualify is whether ICSolution is, in

effect, Keefe Commissary, such that Lewis Rice undertook to represent both Keefe

Commissary and Beazley at the same time. The corporate structure is key. Alexander

Lee, who serves as general counsel to all involved companies for plaintiff, submits an

affidavit setting out the details as follows:

       2. I am currently employed as the Executive Vice President, General
       Counsel, and Corporate Secretary for TKC Holdings, Inc. (“TKC”), a
       position I have held since 2018. I previously held the position of Vice
       President, General Counsel, and Corporate Secretary for TKC beginning in
       October 2016.

       3. In my role with TKC, I also hold roles on behalf of TKC’s subsidiary
       companies. For example, I serve as General Counsel and Corporate Secretary
       for Keefe Group, LLC (“Keefe Group”), a direct subsidiary of TKC; and as
       General Counsel and Corporate Secretary for Keefe Commissary Network,
       LLC (“Keefe Commissary”) and Inmate Calling Solutions, LLC
       (“ICSolutions”), both subsidiaries of Keefe Group.

       4. Immediately before becoming Vice President, General Counsel and
       Corporate Secretary at TKC, I was the Vice President, General Counsel, and
       Corporate Secretary of Centric Group, LLC (“Centric”) and its subsidiaries,
       which included Keefe Commissary and ICSolutions, among others. In
       October 2016, the membership interests of Centric—which included Keefe
       Group, Keefe Commissary, and ICSolutions—were sold to TKC through a
       Membership Interest Purchase Agreement. At that time, I transitioned from
       my role at Centric to TKC.

(ECF #17-1). To summarize, TKC is the holding company of Keefe Group, which is the

parent company of ICS Solutions and Keefe Commissary. Further, Lee acts as general

counsel—and, thus, primary contact person—for TKC, Keefe Group, Keefe Commissary,

and ICSolutions.

                                                3
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 4 of 12 PageID #: 562




       Lee says that he understood Lewis Rice to be “representing Keefe Group and its

subsidiaries, including ICSolutions.” And, apparently, “TKC”—the holding company—

“paid all Lewis Rice invoices” on behalf of ICSolutions. He then learned “[o]n February

21, 2020, [] that Lewis Rice intended to represent Beazley … in defense of [this] suit.”

Within a few days, Lee notified his attorney at Lewis Rice of a conflict concern. On

March 5, 2020, Lee says he received a reply that Lewis Rice intended to terminate the

attorney-client relationship despite what Lee believed “remain[ed] a live [lobbying] issue

for Keefe Group and ICSolutions.”

II. STANDARD OF REVIEW

       The decision whether to grant or deny a motion to disqualify counsel rests in the

sound discretion of the trial court. Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1154 (8th

Cir. 1999). But, “[b]ecause of the potential for abuse by opposing counsel,

disqualification motions should be subjected to particularly strict scrutiny.” Macheca

Transp. Co. v. Philadelphia Indem. Co., 463 F.3d 827, 833 (8th Cir. 2006) (internal

quotations omitted). “A party's right to select its own counsel is an important public right

and a vital freedom that should be preserved; the extreme measure of disqualifying a

party's counsel of choice should be imposed only when absolutely necessary.” Id.

       State ethical laws “provide the baseline” for determining whether disqualification

is necessary. Urbandale Best, LLC. v. R&R Real Estate Investors, LLC., 2018 WL

10345479 at *3 (S.D. Iowa June 12, 2018). But, ultimately, [t]he ability of federal courts

to regulate those who appear before them cannot be controlled by state law.” Pappas v.

Philip Morris, Inc., 915 F.3d 889, 895 (2d Cir. 2019). Accordingly, “disqualification

                                             4
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 5 of 12 PageID #: 563




cases are governed by state and national ethical standards,” to include the ABA Model

Rules of Professional Conduct, the ABA Model Code of Professional Responsibility,

state rules of ethical conduct, and the court’s own local rules. Horaist v. Doctor’s Hosp.

of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001); Engineered Prod. Co. v. Donaldson

Co., 290 F. Supp. 2d 974, 980 (N.D. Iowa 2003) (accord).

III. ANALYSIS

       The Court begins with Rule 1.7 of the ABA Model Rules of Professional Conduct

(Missouri’s Rule 1.7 is basically identical), as it specifically addresses the parent-

subsidiary concern at play here.1 ABA Rule 1.7 states:

       (a) Except as provided in paragraph (b), a lawyer shall not represent a client
       if the representation involves a concurrent conflict of interest. A concurrent
       conflict of interest exists if:

           (1) the representation of one client will be directly adverse to another
               client; or

           (2) there is a significant risk that the representation of one or more clients
               will be materially limited by the lawyer's responsibilities to another
               client, a former client or a third person or by a personal interest of the
               lawyer.


1
  As the factual background might suggest, there is some contention whether ABA Rule 1.7
(applicable to current clients) or ABA Rule 1.9 (applicable to former clients) should apply. This
Court finds little trouble concluding that it is ABA Rule 1.7—and Missouri Rule 4-1.7 by proxy.
At the relevant conflict-creating moment, Lewis Rice represented both ICSolution (the possible
client link to Keefe Commissary) and Beazley simultaneously. Those facts are set out in the
Background section of this Order. Given the week-long overlap in representation, this case
presents the problem of a “concurrent conflict of interest” pursuant to ABA Rule 1.7(a). That
conflict cannot be cured, as Lewis Rice seemingly tried to do, by unilaterally terminating the
attorney-client relationships days after the affected client raised concerns. Lewis Rice does not
affect, for itself, the applicability of one ethical rule over another. See, e.g, Altova GmbH v. Syncro
Soft SRL, 320 F.Supp.3d 314 (D. Mass. 2018) (firm could not drop current client, at the moment a
conflict of interest arose, in order to avoid Rule 1.7); accord El Camino Resources, Ltd. v.
Huntington Nat. Bank, 623 F.Supp.2d 863, 878 (W.D. Mich.2007).

                                                  5
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 6 of 12 PageID #: 564




       (b) Notwithstanding the existence of a concurrent conflict of interest under
       paragraph (a), a lawyer may represent a client if:

          (1) the lawyer reasonably believes that the lawyer will be able to provide
              competent and diligent representation to each affected client;

          (2) the representation is not prohibited by law;

          (3) the representation does not involve the assertion of a claim by one
              client against another client represented by the lawyer in the same
              litigation or other proceeding before a tribunal; and

          (4) each affected client gives informed consent, confirmed in writing.

MODEL RULE OF PROF’L CONDUCT R. 1.7 (Am. Bar Ass’n 2020); see also MO. R. PROF’L

CONDUCT 4-1.7.

       Comment 34 of ABA Rule 1.7 addresses “organizational clients.” It states:

       A lawyer who represents a corporation or other organization does not, by
       virtue of that representation, necessarily represent any constituent or
       affiliated organization, such as a parent or subsidiary. See Rule 1.13(a). Thus,
       the lawyer for an organization is not barred from accepting representation
       adverse to an affiliate in an unrelated matter, unless the circumstances are
       such that the affiliate should also be considered a client of the lawyer,
       there is an understanding between the lawyer and the organizational
       client that the lawyer will avoid representation adverse to the client's
       affiliates, or the lawyer's obligations to either the organizational client
       or the new client are likely to limit materially the lawyer's representation
       of the other client.

MODEL RULE OF PROF’L CONDUCT, R. 1.7 CMT. 34 (emphasis added).

       Keefe Commissary focuses on the first disjunctive example, arguing the

circumstances in this case are such that it should be considered a client of Lewis Rice.

Indeed, Keefe Commissary is quick to remind this Court that it is “wholly owned” by

Keefe Group and also “integrated” into Keefe Group’s operations, just as ICSolutions is.

Keefe Commissary emphasizes that the corporate family utilizes “consolidated financial

                                              6
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 7 of 12 PageID #: 565




statements; shared ownership, management, business strategies, and targeted clients; and

shared corporate functions including human resources, payroll, and risk management

services, as well as integrated in-house legal counsel including a single general counsel,

Alexander Lee.” Lee’s affidavit further explains the tight-knit relationship:

       9. Keefe Group, Keefe Commissary, and ICSolutions all have the same LLC
       Manager, Chief Executive Officer, Chief Financial Officer, Corporate
       Secretary, and Chairman. They share pooled resources performing unified
       human resources, legal, payroll, and risk management functions. I personally
       oversee litigation and all legal affairs on behalf of TKC, Keefe Group, Keefe
       Commissary, and ICSolutions.

       10. The products and services offered by Keefe Group and its subsidiaries—
       including Keefe Commissary and ICSolutions—are complementary, so the
       companies do not compete with each other for customers or projects. In fact,
       the companies share sales people and account managers who sell the multiple
       lines of businesses from the disparate subsidiaries to State Departments of
       Corrections and local jails and other facilities.

       11. Collectively, the Keefe Group subsidiaries are equipped to provide a full
       complement of products and services to correctional facilities. Often,
       multiple Keefe Group subsidiaries have contracts with the same correctional
       facility.

       12. Keefe Group, Keefe Commissary, and ICSolutions—along with Keefe
       Group’s other subsidiaries—employ a unified business strategy based on the
       complementary nature of the services and products offered by Keefe Group
       and its subsidiaries. They seek to maintain ongoing business relationships
       between each of the individual subsidiaries and their existing clients. They
       also seek to expand business relationships with current clients to involve
       additional Keefe Group subsidiaries, or to expand business relationships with
       prospective clients. Each of the Keefe Group subsidiaries account for the
       business interests of other Keefe Group subsidiaries in making their business
       decisions.

(ECF #17-1, pp. 2-3).

       What Keefe Commissary attempts to invoke is the so-called “corporate affiliate

conflicts” doctrine, although the Eighth Circuit does not appear to have addressed it. That

                                             7
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 8 of 12 PageID #: 566




doctrine, as applied in other circuits, looks generally to the “high degree of operational

commonality” and “financial interdependen[cy]” between two companies in determining

whether they are one-and-the-same for purposes of finding a representational conflict.

Dr. Falk Pharma GmbH v. GeneriCo, LLC., 916 F.3d 975, 985 (Fed. Cir. 2019); see also

Trimble, Inc. v. PerDiemCo, LLC., 802 Fed.Appx. 556, 559 (Fed. Cir. 2020); GSI

Commerce Solutions, Inc. v. Baby Center, LLC., 618 F.3d 204, 211 (2d. Cir. 2010). No

doubt, Keefe Commissary, Keefe Commissary ICSolutions, and Keefe Group are heavily

interdependent.

       However, this Court ultimately need not weigh in on the applicability of the

corporate affiliate conflicts doctrine because the parties’ contract controls under the

Model Rules. “The scope of services to be provided by a lawyer may be limited by

agreement with the client or by the terms under which the lawyer's services are made

available to the client.” MODEL RULE OF PROF’L CONDUCT, R. 1.2 CMT. 6; see

also Mid-Continent Cas. Co. v. Daniel Clampett Powell & Cunningham, LLC, 196

S.W.3d 595, 599 (Mo. App. S.D. 2006) (rejecting the notion that “belief in an attorney-

client relationship” is sufficient). Often, when a firm is confronted with a corporate client,

a representational disclaimer will be included in the parties’ contract to clear any

ambiguity about who the client really is. The ABA explains that “[t]he best solution to

the problems that may arise by reason of clients' corporate affiliations is to have a clear

understanding between lawyer and client, at the very start of the representation, as to

which entity or entities in the corporate family are to be the lawyer's clients.” Am. Bar

Ass’n Comm. on Ethics & Prof’l Resp., Formal Opinion 95-390 (1995). Thus,

                                              8
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 9 of 12 PageID #: 567




engagement letters with representational disclaimers have become almost “necessary in

today’s business world because so many companies are related in some way that law

firms would have substantial conflict issues” without them. Cliffs Sales Co. v. Am. S.S.

Co., 2007 WL 2907323 at *3 (N.D. Ohio Oct. 4, 2007).

       The parties’ Engagement Letter includes the following representational disclaimer:

       In this statement and in the engagement letter, the pronoun “you” means the
       person(s) or entity(ies) specifically identified in the engagement letter as
       our client(s) and does not include any other person or entity having any
       relationship or affiliation whatsoever with the person or entity identified as
       our client.

(ECF #24-2, Ex. 1) (emphasis added). Despite Lewis Rice’s claim that it represented only

ICSolutions, it is arguable that the Engagement Letter was broad enough to encompass an

attorney-client relationship with both Keefe Group and ICSolutions. For example, the

Engagement Letter’s pre-printed signature block was for “Keefe Group Company” that

Lee himself amended, upon his signature, to read “Keefe Group LLC.” The Engagement

Letter also begins with saying “[w]e appreciate that you have selected Lewis Rice LLC to

represent your interest regarding ICSolutions a subsidiary of Keefe Group Company,”

and the address block is addressed to Lee (in-house counsel for the entire corporate

family) followed by “ICSolutions [care/of] Keefe Group Company.” (ECF #24-2, Ex. 1).

But, nowhere is Keefe Commissary—a different subsidiary of Keefe Group—expressly

mentioned or tacitly embraced. Accordingly, the representational disclaimer applies to

exclude Keefe Commissary as a client.

       There is only one possible wrinkle to that conclusion. Both parties agree that a

representational disclaimer is controlling unless their post-agreement conduct—what the

                                             9
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 10 of 12 PageID #: 568




parties refer to as “mission creep”—broadens the scope of representation. A survey of the

law supports this view. In cases where a representational disclaimer was overridden, it

was done because some post-agreement conduct expanded the attorney-client

relationship. For example, in Lennar Mare Island, LLC. v. Steadfast Ins. Co., a disclaimer

stated “we shall not be deemed to represent any of [the client’s] parents, subsidiaries, or

other affiliates unless we expressly agree in writing to do so.” 105 F.Supp.3d 1100, 1114

(E.D. Cal. 2015). The disclaimer was overridden where “the behavior of [the law firm]

implie[d] that all [] understood [it] was [representing] more than just [the named client],”

including firm’s post-agreement involvement in “the entire corporate family” to include

advice on “company-wide accounting practices and companywide FCPA compliance,” as

well as direct representation in a fee dispute involving one of the client’s subsidiaries. Id.

       Similarly, in GSI Commerce Solutions, Inc. v. BabyCenter, LLC., a disclaimer

stated “[u]nless agreed to in writing or we specifically undertake such additional

representation at your request, we represent only the client named in the engagement

letter, and not its affiliates, subsidiaries, partners, joint venturers, employees, directors,

officers, shareholders, members, owners, agencies, departments, or divisions.” 644

F.Supp.2d 333, 335 (S.D. N.Y. 2009). The disclaimer was overridden where the client

“periodically asked [firm] to provide legal advice relating to [its] subsidiaries and

affiliates” and, in reality, “most of the work [firm] performed … was for [client’s]

operating companies rather than for [client] itself.” Id.

       Here, there is no post-agreement conduct—no so-called “mission creep”—

identified by Keefe Commissary that would broaden the representational scope. At best,

                                               10
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 11 of 12 PageID #: 569




Keefe Commissary points to the fact that it indirectly benefited from the lobbying work

Lewis Rice undertook on ICSolution’s behalf (their business models are synergized and

jointly benefit when a municipality works with both as opposed to only one). But, there is

no evidence that Lewis Rice ever directly or indirectly advised Keefe Commissary or

produced any kind of work product on its behalf. Indirectly benefitting from another

company’s attorney-client relationship, alone, is insufficient. See HLP Properties, LLC.

v. Consolidated Edison Co. of New York, Inc., 2014 WL 5285926 at *4 (S.D.N.Y. Oct.

16, 2014) (enforcing disclaimer despite close alignment of parent and subsidiary—

sharing headquarters, finances, and personnel—where evidence did not establish that

work done for parent was rendered “with the express purpose of [also] assisting

[subsidiary], although [it] may have indirectly benefitted.”). Therefore, the parties’

representational disclaimer is undisturbed, clearly excludes an attorney-client relationship

with Keefe Commissary, and will be enforced in holding that no attorney-client

relationship has been established between Keefe Commissary and Lewis Rice.

IV. CONCLUSION

       The Court does not take lightly the matter of disqualification. Lewis Rice may

well have been unclear about its representation as to ICSolutions and Keefe Group, but

there are no facts to suggest it ever undertook to represent the interests of Keefe

Commissary. The Engagement Letter’s representational disclaimer controls, then, and

excludes Keefe Commissary from being treated as a client to Lewis Rice. No conflict

existed, and the motion to disqualify will be denied.

       Accordingly,

                                             11
Case: 4:20-cv-00176-SNLJ Doc. #: 36 Filed: 08/12/20 Page: 12 of 12 PageID #: 570




      IT IS HEREBY ORDERED that plaintiff Keefe Commissary Network, LLC.’s

motion to disqualify (ECF #16) is DENIED.

      So ordered this 12th day of August 2020.



                                    STEPHEN N. LIMBAUGH, JR.
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                         12
